Case 2:19-mj-00040-DM Document 3 Filed 05/01/19 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA * CRIMINAL NO. 19-40
v. * SECTION: MAG
GEOURVON KEINELL SEARS * |

. * *

MOTION TO SEAL COMPLAINT,
AFFIDAVIT, AND ARREST WARRANT

NOW INTO COURT comes the undersigned Assistant United States Attorney, who with
respect represents that:

The undersigned Assistant United States Attorney is informed by Deputies of the Federal
Bureau of Investigation that should the complaint, affidavit, and arrest warrant become public

record, it would severely hamper this ongoing criminal investigation and endanger law

enforcement personnel.

 

 
Case 2:19-mj-00040-DM Document 3 Filed 05/01/19 Page 2 of 2

WHEREFORE, the Government prays that its motion to seal the complaint, affidavit, and

arrest warrant be granted.

 

 

 

 

 

 

 

Respectfully submitted,
PETER G. STRASSER
TED STATE EYA
ny a
Lo
}} La.
. LATSIS

Assistant United States Attorney
LA BarNeoll No. 24517

U.S. Attorney’s Office (E.D. La.)
650 Poydras Street, Suite 1600
New Orleans, Louisiana 70130
Telephone: (504) 680-3000
E-Mail: spiro. latsis@usdoj.gov

 

 
